Title: From Thomas Jefferson to Thomas Pinckney, 12 December 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dr Sir
Philadelphia Dec. 12. 1792.

The present will be delivered you by Mr. Greene, whose demand on the justice of the British government was the subject of frequent conversations between us, and of a particular letter, when you were here. The magnitude of his losses will call for all the attentions and patronage we can give him consistently with those considerations of ultimate friendship and peace between the two nations which higher duties oblige us to cultivate. The ground on which this was to be advanced however was so perfectly explained and understood between us, that I should not now have repeated the ideas then expressed, but to furnish Mr. Greene occasion to present himself to you, as he proposes to go to England to conduct his claim himself. You will be so good as to permit him to apply to your patronage, whenever his case shall need, and, in your opinion, justify your interposition. I have the honor to be with sentiments of the most perfect esteem & respect Dear Sir your most obedt & most humble servt

Th: Jefferson

